UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 23, 2013 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 0-10956 42-6234555 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive offices) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 23, 2013, the Registrant held its annual meeting of stockholders (the “Annual Meeting”).At the Annual Meeting stockholders: 1) elected the five Board of Director nominees to serve as directors of the Registrant for the ensuing year, 2) approved, by a non-binding advisory vote, the compensation of the Registrant’s named executive officers, and 3) ratified the appointment of Ernst & Young LLP as the Registrant’s independent registered public accounting firm for the current fiscal year. The voting results are set forth below. Proposal 1: Election of Directors: Broker Nominee For Against Abstain Non-Votes Stephen A. Crane Jonathan R. Fletcher Robert L. Howe Bruce G. Kelley Gretchen H. Tegeler Proposal 2: Approve, by a non-binding advisory vote, the compensation of the Registrant’s named executive officers as disclosed in the proxy statement: Broker For Against Abstain Non-Votes Proposal 3: Ratify the appointment of Ernst & Young LLP as the Registrant’s independent registered public accounting firm for the current fiscal year: Broker For Against Abstain Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized, on May 28, 2013. EMC INSURANCE GROUP INC. Registrant /s/Mark E. Reese Mark E. Reese Senior Vice President and Chief Financial Officer
